Citation Nr: 0931613	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a right leg 
disability, to include arthritis.  

2. Entitlement to service connection for a left leg 
disability, to include residuals of a fractured left femur.  

3. Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1968 to 
March 1970.  The Veteran also had National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
Veteran's claims for service connection for osteoarthritis of 
the right knee (claimed as a right leg injury); residuals of 
a left femur fracture (claim as a left leg injury) and 
degenerative disc disease and degenerative facet disease 
(claimed as a back injury).  

In March 2009, the Veteran testified before the undersigned 
at a Board hearing.  A transcript of the hearing has been 
associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

A September 2007 document in the claims file shows the 
Veteran is currently receiving Social Security Administration 
(SSA) benefits.  These records have not yet been requested 
and are not in the claims file.  On remand, SSA records 
should be obtained and associated with the claims folder.  
Negative responses should be documented.  

In a July 2008 rating decision, the RO denied claims of 
service connection for osteoarthritis of the left knee and 
osteoarthritis of the right hip.  The record shows that the 
Veteran disagreed with this decision in a July 2008 letter.  
The RO has not issued the Veteran a statement of the case 
(SOC) that addresses these issues.  A remand is necessary to 
correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 19.26, 19.29, 19.30 (2008); Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The Veteran claims that he was treated for pertinent 
disability in the years after service by Dr. Jones, who was 
his private physician and his physician in the National 
Guard.  National Guard records have been obtained, but the 
complete clinical record of Dr. Jones has not been associated 
with the claims folder.

The Veteran asserts that the residuals of a left femur 
fracture which was incurred in a motor vehicle accident prior 
to service increased in severity therein, including due to 
jumping ten to twelve feet from a helicopter to the ground 
while he was in service.  (Transcript, p 6-7, 9.)  He states 
this act aggravated his left femur and caused other injuries.  
Id.  

A March 1968 enlistment examination shows that the Veteran's 
fracture was noted.  He also reported current "pain in [his] 
femur," swollen joints, and leg cramps.  A September 1968 
narrative summary record shows the Veteran complained of pain 
with prolonged walking with radiation into the left lower 
leg.  He was evacuated to Japan for further evaluation.  An 
X-ray from the same month shows the Veteran had a massive 
bone formation around his old fracture.  He was discharged to 
limited duty with a profile (dated October 1968).  In January 
1970 separation record it was noted that he was given a 
permanent profile for a femur injury which existed prior to 
service.  The service treatment records do not discuss an 
injury from a helicopter jump.  

In March 1996, the Veteran reported on a National Guard 
medical history examination that he had left knee surgery in 
1993.  Other than this notation, the Veteran consistently 
reported good health from April 1983 to February 2000 in his 
National Guard treatment records.  

In April 1999, a private medical record shows that the 
Veteran reported that his left femur fracture didn't give him 
any problems.  In March 2000, a private medical record shows 
the Veteran reported problems with his left knee due to a 
fall around December 1999; mild degenerative changes were 
shown and the diagnosis was likely mild arthritis.  It is 
noted that he "already had a scope."  A follow up record 
showed he was doing well.  

A January 2008 private medical record noted the Veteran had a 
right total hip replacement in June 2007.  He reported pain 
(for past week or so) in his low back and left hip.  X-rays 
showed changes around the greater tronchanter and a 
significant callus formation in the distal femur (the site of 
the previous injury).  The assessment was mechanical low back 
pain and left hip trochanteric bursitis.  

A VA examination is needed to determine the etiology and 
presence of any residuals or aggravation of residuals of the 
Veteran's left femur fracture.  

Accordingly, the case is REMANDED for the following action: 

1. After obtaining any necessary 
information and authorization from the 
Veteran, request Dr. Jones' complete 
records reflecting treatment of the 
Veteran and associate them with the claims 
folder.  

2. Request from the SSA, all records 
related to the Veteran's claim for Social 
Security benefits, including all medical 
records and copies of all decisions or 
adjudications.  Associate these records 
with the claims file.  A negative response 
is requested and should be documented in 
the file.  

3. Schedule the Veteran for a pertinent VA 
examination in order to determine the 
nature and etiology of any residuals or 
aggravation of residuals of the Veteran's 
left femur fracture.  The claims folder 
and a copy of this remand should be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  All necessary tests should be 
conducted.  

If current residuals of the left femur 
fracture are found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
residuals were aggravated by service.  The 
examiner must provide a comprehensive 
report by including complete rationales 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  The attention 
of the examiner is drawn to the service 
treatment and National Guard records in 
the claims folder and discussed in this 
remand.  

4. Re-adjudicate the Veteran's claims on 
appeal.  If any of the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  In any 
event a statement of the case or 
supplemental statement of the case should 
address the issues of service connection 
for left knee and right hip disability.  
If a timely substantive appeal is filed, 
those matters should be forwarded to the 
Board for appellate review.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 




must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


